Case 6:20-mc-00009-JDK Document 16 Filed 12/28/20 Page 1 of 1 PageID #: 180




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

IN THE MATTER OF                           §
                                           §       Case No. 6:20-mc-9-JDK
JASON LEE VAN DYKE                         §
                                           §

                NOTICE CONCERNING RECIPROCAL DISCIPLINE

     Jason Lee Van Dyke (“Movant”) files this notice and the attached Exhibit “A” in

obedience to the prior orders of this Court and Local Rule AT-2(b)(4). Specifically, the

undersigned notifies this Honorable Court that, on December 23, 2020, the Court of Appeals

for the District of Columbia imposed reciprocal discipline on the undersigned counsel

relating or pertaining to the exact same matter for which he was disciplined on April 30,

2020 by the State Bar of Texas and by this Court in the above-numbered and styled

proceeding.

                                                   Respectfully submitted,


                                                   /s/ Jason Lee Van Dyke
                                                   Jason Lee Van Dyke
                                                   Bar No. 24057426
                                                   PO Box 2618
                                                   Decatur, TX 76234
                                                   P – (940) 305-9242
                                                   E – jasonleevandyke@protonmail.com
